Certitied Document Number: 83940144 - Page l of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 1 of 36

2/18/2019 2:41 PM
Mali|yn Burgess - Disirict Clerk Ham's County
Enve|ope No. 31272940

2019-12067 / COU{‘['_' 269 _ By:Miaeda Hmchinson

Filedi 211 81201 9 2541 PM

CAUSE NO.
VALERIE PETERSON, § - IN THE DISTRICT COURT OF
Plaintii`f, §
VS. § HARRIS COUNTY, TEXAS
ASI LLOYDS, §
v Defendant. § ]UDICIAL DISTRICT

PLAINTLFF’S ORIGINAL PETITION
TO TI-[E HONORABLE JUDGE OF SAID COURT:
Valen`e Peterson (“Ms. Peterson"), Plaintit`f herein, files this Original Petition against
Defendant ASI Lloyds (“ASI’") and, in support of her causes of action, would respectfully show

the Court the following

I.
THE PARTIES
l. Valerie Peterson is a Texas resident Who resides in Harris County, Texas.
2, ASI is an insurance company doing business in the State of Texas which may be

served through its registered agent for service of process in the State ofTeXas, Corporate Creations
Network, Ine., via certified mail at 2425 West Loop S.J Ste. 200, Houston, Texas 77027-4208.

II.
DISCOVERY

3. This case is intended to be governed by Discovery Level 2.

 

 

Certitied Dccument Number: 83940144 - Page 2 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 2 of 36

III.
CLAIM FOR RELIEF

4. The damages sought are vvithin the jurisdictional limits of this court. Plaintifi`
currently seeks monetary relief over $100,000, but not more than $200,000, including damages of
any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees

IV.
JURISDICTION AND VENUE

5. This court has subject matter jurisdiction of this cause of action because it involves
an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity
of citizenship exists in this matter l

6. Venue is proper in Harris County because all or a substantial part of the events or
omissions giving rise to the claim occurred in Harris County. TEX. CIV. PRAC & REM CODE §
]S,OOZ(a)(i)‘ ln particular_, the loss at issue occurred in I-Iarris County.

V.
FACTUAL BACKGROUN])

 

7. Ms. Peterson is a named insured under a property insurance policy issued by ASI.

8. On or about August 25-29, 2017, Hurricane Harvey hit the Texas coast,. Which
included the Katy, Texas area, damaging Ms. Peterson’s house and other property. Ms. Peterson
subsequently filed a claim on her insurance policy.

9. l Defendant improperly denied and/or underpaid the claim,

lO. The adjuster assigned to the claim conducted a substandard investigation and
inspection of the property3 prepared a report that failed to include all of the damages that were
observed during the i'nspection, and undervalued the damages observed during the inspectionl

ll. This unreasonable investigation led to the underpayment of Plaintif`f’ s claim.

 

 

Certified Document Number: 83940144 - Page 3 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 3 of 36

12, Moreover, ASI performed an outcome-oriented investigation of Plaintiff s claim,
which resulted in a biased, unfair and inequitable evaluation of Plaintiff’ s losses on the property.

VI.
CAUSES OF ACTION

13. Each of the foregoing paragraphs is incorporated by reference in the following:
A. Breach of Contract

14. ASI had a contract of insurance vvith Plaintiffl ASI breached the terms of that
contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged thereby
B. Prompt Payment of Claims Statute

15.- The failure of ASI to pay for the losses and/or to follow the statutory time guidelines
for accepting or denying coverage constitutes a violation of Section 542.051 er seq. of the Texas
Insurance Code.

16. Plaintitf, therefore, in addition to Plaintiff’ s claim for damages, is entitled to interest

and attorneys’ fees as set forth in Section 542.060 of the Texas Insurance Code.

C. Bad Faith

l”fd Defendant is required to comply with Chapter 541 of the Texas insurance Code.
lS. Defendant violated Section 541.051 of the Texas Insurance Code by:
(l) making statements misrepresenting the terms and/or benefits of the policy
19. Defendant violated Section 54l .060 by: n
(l) misrepresenting to Plaintiff a material fact or policy provision relating to
coverage at issue;
(2) failing to attempt in good faith to effectuate a promptJ fair, and equitable
settlement cf a claim with respect to Which the insurer’s liability had

become reasonably clean

 

Certitied Document Number: 83940144 ~ Page 4 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/1'9 in TXSD Page 4 of 36

(3)

(4)

(5)

failing to promptly provide to Plaintiff a reasonable explanation of the basis
in the policy, in relation to the facts or applicable law, for the insurer’s
denial of a claim or offer of a compromise settlement cfa claim;

failing within a reasonable time to affirm or deny coverage of a claim to
Plaintiff or submit a reservation of rights to Plaintiff; and

refusing to pay the claim without'conducting a reasonable investigation with

respect to the claim;

20. Defendant violated Section 541,061 by:\

(1)

(2)

(3)

<4)
' <5`)

making an untrue statement of material fact;

failing to state a material fact necessary to make other statements made not
misleading considering the circumstances under which the statements were
made;

making a statement in a manner that would mislead a reasonably prudent
person to a false conclusion of a material fact;

making a material misstatement of law; and

failing to disclose a matter required by law to be disclosedl

21A Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541,152(a)-

(b).

 

 

Certif`ied Document Number: 83940144 - Page 5 cf 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 5 of 36

D. Attorneys’ Fees

22_ Plaintiff engaged the undersigned attorney to prosecute this lawsuit against
Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal

23, Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to Texas
Civil Practice and lRemedies Code Sections 38.001~38.003 because she is represented by an
attomey, presented the claim to Defendant, and Defendant did not tender the just amount owed
before the expiration of the 30th day after the claim was presented

24. Plaintiff further prays that she be awarded all reasonable attorneys’ fees incurred in
prosecuting her causes of action through trial and any appeal pursuant to Sections -541.152_ and
542;060 of the Texas Insurance Code.

VII.
CONDITIONS PRECE]_)ENT

25. All conditions precedent to Plaintiff’s right to recover have been fully perforrned,
or have been waived by Defendant

VIII.
DISCOVERY REQUESTS

26\ Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after
service of this request, the information or material described in Rule l94.2(a)-(l).

27’. You are also requested to respond to thel attached interrogatories requests for
productionJ and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

 

omitted Document Number; 3394014`4 - Page 6 er 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 6 of 36

IX.
PRAYER

WHEREFOR`E, PREMISES CONSIDERED, Valeiie A. Peterson prays that, upon final
hearing of the case, she recover all damages from and against Defendant that may reasonably be
established by a preponderance of the evidence, and that Ms. Peterson be awarded attorneys’ fees
through trial and appeal, costs of ccurt, pre-judgment interest, post-judgment interest, and such

other and further relief, general or special, at law or in equity, to which Ms. Peterson may show

herself to be justly entitled

 

Respectfully submitted,

DALY & BLACK, P.C.

By: /s/ Dm'ia’ Bergen
David Bergen
TBA No. 24097371
dbergen@dalyblack.com

Richard Dr Daly

TBA No. 00796429
rdaly@dalyblacl<.com
ecfs@dalyblack.com

2211 Norfoik st., suite 800
HoustonJ Texas 77098

713 .65 5.1405-Telephone
713.655.1587_Fax

ATToRNEYs iron PLAINTIFF
vALERla PETERSON

 

 

Certified Document Number: 83940144 - Page 7 of 23

Case 4:19-'cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 7 of 36

PLAINTIFF’S FIRST SET OF INTERROGATORIES,
REOU.ESTS FOR PRODUCTION AND REOUESTS FOR ADMISSIONS

COMES NOW Plaintiff in the above-styled and numbered cause_, and requests that
Defendant (1) answer the following discovery requests separatelyand fully in writing under oath
within 30 days of service (or within 50 days of service if the discovery was served prior to the date
an answer is due); (2) produce'responsive documents to the undersigned counsel within the same
time period; and (3) serve-its answers to these discovery requests within the same time period to
Plaintiff by and through her attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,

Houston, Texas 77098.

Respectfully submitted,

 

I)ALY & BLACK, P.C.

By: /s/ Davia’ Bergen
David Bergen
TBA No. 24097371
dbergen@dalyblacl<:.com

Richard D. Daly

TBA No. 00796429
rdaly@dalyblacl<. com
ecfs@dalyblack.com

221 l Norfolk St,, Suite 800
Houston, Texas 77098
713.655.1405_Te1ephone
713.655.1587_Fax

ATTORNEYS FOR PLAlNTIFF
VALERIE PETERSON

 

Certified Document Nu;mber: 83940144 - Page 8 of 23

Case 4:19-cV-Ol'094 Document 1-3 `Filed on 03/25/19 in TXSD Page 8 of 36

CERTIFICATE OF SERVICE

I hereby certify that lI sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition Therefore, Defendant would have received it when
it was served with the citation

/s/Davz'd Bergen
David Bergen

 

 

Certitied Document Number: 83940144 - Page 9 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 9 of 36

lNSTRUCTIONS

These Responses call for your personal and present knowledge, as well as the present
knowledge of your attorneys, investigators and other agentsJ and for information
available to you and to them.

Pursuant to the applicable rules of civil procedu're, produce all documents responsive
to these Requests for Production as they are kept in the usual course of business or
organized and labeled to correspond to the categories iri the requests within the time
period set forth above at Daly & Black, PiC.

If you claim that any document or information which is required to be identified _or'

produced by you in any response is privileged, produce a privilege log according to the
applicable rules of civil procedurel

Identify the document’s title and general subject matter;

State its date;

identify all persons who participated in its preparation;

Identify the persons for whom it was prepared or to whom it was sent;

State the nature of the privilege claimed; and

State in detail each and every fact upon which you base your claim for privilege

P“.U‘:PP°.N’!'_‘

If you claim that any part or portion of a document contains privileged information,
redact only the part(s) or portion(s) of the document you claim to be privileged

If you cannot answer a particular Interrogatory in full after exercising due diligence to
secure the information to do so, please state so and answer to the extent possible,

_ specifying and explaining your inability to answer the remainder and stating whatever

information or knowledge you have concerning the unanswered portion

Y`ou are also advised that you are under a duty to seasonably amend your responses if
you obtain information on the basis of which:

l. You know the response made was incorrect or incomplete when made', or
2. You know the response, though correct and complete when made, is no longer true
and complete, and the`circumstances

 

 

Cert;ified Document Number: 8394014-4 - Page 10 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 10 of 36

DEFINITIONS

A. “Defendant,” “You,” “Your(s),” refers to ASI Lloyds; its agents, representatives,
employees and any other entity or person acting on its behalf

B. “Plaintiff” refers to the named Plaintiff in the above-captioned suit.

C. “The Property(ies)” refers to the property or properties located at the address(es)
covered by the Policy. ' `

D. “The Policy” refers to the policy issued to Plaintiff by the insurer and at issue in this
lawsuit
`E. “The Clairn(s)” means the claim for insurance benefits submitted by Plaintiff and.at

issue in this lawsuit, or in a prior claim, as the context may dictate

F. “Date of Loss” refers to the date(s) of loss identified in Plaintiff s live
petition/complaint or other written or oral notice, or otherwise assigned to the claim by
the insurer.

G. “Handle” or “Handled” means investigating adjusting supervising, estimating,
managing settling approving supplying information or otherwise performing a task
or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
or clerical tasksl

H_ “Lawsuit” refers to the above styled and captioned case.

I. “Communication” or “communications” shall mean and refer to the transmission or
exchange of information, either orally or in writing, and includes without limitation
any conversation letter, handwritten notes, memorandum, inter or intraoffice
correspondence electronic mail, text messages, or any other electronic transmission
telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
video recording, digital recording, discussion or face-to-face communication

J. The term “Do.cument” shall mean all tangible things and data, however stored, as set
forth in the applicable rules of civil procedure, including, but not limited to all original
writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
copies, correspondence notes, letters, memoranda of. telephone conversations
telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
conference reports, files, agreements contracts, evaluations, analyses, records,
photographs sketches, slides, tape recordings, microfiche, communications, piintouts,
reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
loan documents, liens, books of accounting, books of operation, bank statements,
cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
listing agreements, real estate closing documents, studies, summaries, minutes, notes,
agendas, bulletins, schedules, diaries, calendars, logs, announcementsJ instructions,

 

 

Certitied Document Number: 33940144 - Page 11 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 11 of 36

charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
matter, sound reproductions, however recorded, whether still on tape or transcribed to
writing computer tapes, diskettes, disks, all other methods or means of storing data,
and any other documents In all cases where originals, prior drafts, identical copies, or
nonidentical copies are not available “doeument” also means genuine, true and correct
photo or other copies of originals prior dralis identical copies or nonidentical copies

“Document” also refers to any other material including without limitation any tape,
computer program or electronic data storage facility in or on which any data or
information has been written or printed or has been temporarily or permanently
recorded by mechanical, photographic, magnetic, electronic or other means, and
including any materials in or on which data or information has been recorded in a
manner which renders in unintelligible without machine processing

The term “referring” or “relating” shall mean showing disclosing aver-ting to
comprising evidencing constituting or reviewing

The singular and masculine form of any noun or pronoun includes the plural the-
feminine and the neuter

The terms “identit`lcation,” “identify,” and “identity” when used in reference t_o:

Natural Persons: Means to state his or her full name residential address present or
last known business address and telephone number and present or last known position
and business affiliation with you

Corporate Entities; Means to state its full name and any other names under which it
does business, its form or organization its state of incorporation its present or last
known address, and the identity of the officers 'or other persons who own, operate, or
control the entity 3

Documents: Means you must state the number of pages and nature of the document
(e.g. letter or memorandum), its title, its date7 the name or names of its authors and
recipients, its present location and custodian and if any such document was, but no
longer is, in your possession or controlJ state what disposition was made of it, the date
thereofJ and the persons responsible for making the decision as to such disposition;
Ccmmunication: Requires you, if any part of the communication was writtenJ to
identify the document or documents which refer to or evidence the communication and_,
t_o the extent that the communication was non-written, to identify each person
participating in the communication and to state the date, manner, place, and substance
of the communication', and

Activity: Requires you to provide a description of each action, occurrence, transaction
or conduct, the date it occurred, the location at which it occurred, and the identity of all
persons involvedl

The term "Ciaim File" means the claim files and “field file(s),” whether kept in paper

- or electronic format, including but not limited to all documents, file jackets, file notes,

claims diary or journal entries, log notes, handwritten notes, records of oral
communications, communicationsJ correspondence, photographs, diagrams, estimates,

 

Cert;it'ied Document Nuinber: 83940144 - Page 12 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 12 of 36

reports, recommendations invoices, memoranda and drafts of documents regarding the
Claim.

O. The term "Underwriting File" means the entire file, including all documents and
information used for underwriting purposes even if you did not rely on such documents
or information in order to make a decision regarding insuring Plaintitfs Property.

NOTICE OF AUTHENTICATION

You are advised that pursuant to Tex. R‘ Civ. P. 1931J Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to
correspondence and discovery responses during the trial ofthe above-entitled and numbered cause

 

Certiiied Document Number: 83 940144 ~ Page 13 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 13 of 36

INTERROGATORIES TO DEFENDANT ASI

INTERROGAToRY No. i=
Identify all'persons answering or supplying any information in answering these interrogatories

ANSWER:

INTERROGATORY NO. 2:

Identify all persons who were involved in evaluating Plaintiff s claim and provide the following
information for each person you identify:

ar their name and job tit|e(s) as of the Date of Loss;
b. their employerj, and

c. description of their involvement with Plaintiff’ s Claim.
ANSWER:
INTERROGATORY NO. 3:

If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe

a, the scope, cause and origin of the damages you contend are not covered losses under
` the Policy; and
b. the term(s) or exclusion(s) of the Policy you relied upon in support of your decision

regarding the Claim.
ANSWER:

INTERROGATORY NO. 4:

State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it

ANSWER:

INTERROGATORY NO. 51
If you contend that Plaintiff did not provide you with requested information that was required to

properly evaluate Plaintiff s ClaimJ identify the information that was requested and not provided,
and the dates you made those request(s).

ANSWER:

INTERROGATORY NO. 6:

If you contend that Plaintiff’s acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

ANSWER:

 

Certified Document Number: 83940144 - Page 14 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 14 of 36

INTERROGATORY N(). 7:

If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

ANSWER:

INTERROGATORY NO. 82
Identify the date you first anticipated litigation

ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses

ANSWER:

INTERR()GATORY NO. 10:

If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice

ANSWER:

INTERROGATORY NO. 11:

If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice

ANSWER:

INTERROGAT()RY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation stating for each item the criteria used and the age of the item,

ANSWER:

 

Cert;ified Document Number: 83940144 - Page 15 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 15 of 36

REO'UEST FOR PRODUCTION TO ]_)EFEN])ANT ASI

` REOUEST FOR PRODUCTION NO. 1

Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:

REOUEST FOR PROI)UCTION N(Q

lf you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce a certified copy of all policies you issued to
Plaintiff for the Property that were in effect during the handling of those claim(s).

RESPONSE:

REOUEST FOR PRODUCTION N(). 3

Produce a copy of the declarations pages you issued for the Property in the three (3) years
preceding the Date of Loss.

RESPONSE:

REOUEST FOR PRODUCTION NO. 4
Produce your complete Underwriting File for Plaintiff’ s policy of insurance with your

' RESPONSE:

RE'OUEST FOR PRODUCTION NO. 5

Produce the complete Claim File including all documents and communications regarding the
Claim.

RasPoNsE=
REOUEST FOR PRODUCTION NO. 6
Produce the Claim Files regarding the Claim of any third-party you hired and/or retained to

investigate, consult on handle and/or adjust the Claiml

RESPONSE:

 

Certified Document Number: 83940144 - Page 16 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 16 of 36

REOUEST FOR PRODUCTION NO. 7
lfyou contend that any prior claims Plaintiff submitted for damages to the Property affected your

decision in relation to the Claim at issue, produce the complete Claim lFile regarding those prior
claim(s). ‘

RESP()NSE:

R`EOUEST FOR PRODUCTION NO. 8

Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:

REOUES'I` F()R PR()I)UCTION NO. 9

Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property

RESPONSE:

REOUE_S_T FOR PR()DUCTION N(). 10

Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster°s report(s)) referring to the Claim, the Property or damage to the Property

RESPONSE:

REO'UEST FOR PROPUCTION `NO. 1 1

Produce color copies of all visual reproductions of the Property taken either prior to, at the time
of, or after the Date of Loss (including diagrams, drawings, photographs video records,
videotapes, or other information).

RESPONSE:

REOUEST FOR PRODUCTION No&
Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiff’s Property, including performance reviews/evaluations This

request is limited to the three (3) years prior to the Date of Loss and one (l) year after the Date of
Loss. ` _

RESPONSE:

REOUEST FOR PRODUCTION NO. 13

Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf

RESPONSE:

10

 

 

Certif`ied Document Number: 83940144 - Page 17 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 17 of 36

REOUEST FOR PRODUCTION NO. 14
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling investigating and adjusting claims

RESPONSE:

REOU.EST FOR PRODUCTION `NO. 15
The file from the office of Plaintiffs insurance agent concerning Plaintiffs Property.

RESPONSE:

REOUEST FOR PRODUCTION NO. 16

Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation
handling and settlement of Plaintiff’ s Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 17 _

Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating handling consulting on and/or adjusting Plaintiffs Claim.

RESPONSE:

REOUEST FOR PRO`DUCTION NO. 18 ,
Produce all written and/or electronic communications you sent to, or received froin Plaintiff’s
insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.

RESPONSE:

- REOUEST FOR PRODUCTION NO. 19

Produce all written and/or electronic communications you sent to, or received from, any local,
state, or governmental entity related to the Claim, the Property, the Plaintiff or this Lawsuit.

RE'SPONSE:

REOUEST FOR PRODUCTION NO. 20
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:

11

 

Ceitified Document Number: 83 940144 - Page 18 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 18 of 36

REOUEST FOR PRODUCTION NO. 21

Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

RE§ !UEST FOR PRODUCTION NO. 22

Produce the contract(s), -agreement(s) and/or written understanding(s) with any independent

adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff s Claim
on your behalf that were in effect on the Date of Loss.

RESPONSE:

_REOUEST .FOR PROD`UCTION _NO. 23

Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate handle and/or adjust Plaintiff s Claim on your behalf
that were in effect at the time of his/her investigation handling and/or adjustment of Plaintiff’ s
claim, either pre or post-lawsuit

RE'SPONSE:

REOUEST FOR PRODUCTION NO. 24

Produce the “Pay sheet,” “Payment Log,” or list of payments made on Plaintiff’ s Claim, including
all indemnity, claim expenses and payments made to third-parties

RESP()NSE:

REQUEST FOR PRODUCTION NO. 25
Produce all billing statements, including billing detail, showing the amounts you paid or for which

you were billed by any independent adjusters or adjusting firms who inspected Plaintiff s Property
in connection with the Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 2_§
Produce all billing detail showing the amounts you paid or for which you were billed by any

engineer and/or engineering firm who inspected Plaintiff s Property in connection with the Claim,
whether pre or post-lawsuit

RESPONSE:

12

 

Certified Document Nllmber: 83940144 - Page 19 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 19 of 36

REOUEST FOR PRODUCTI()N N(). 27

Produce all estimates reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Clairn

REsPoNsE=

REOUEST FOR PROD`UCTION NO. 28

Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:

REOUEST FOR `PRODUCTION NO. 2_9_

Produce all statements given by anyone, oral or written to you or any of your agents, related to
Plaintiff’ s Claim and/or any issue in Plaintiff s live petition '

REsPoNsE=

REOUEST FOR PRODUCTION NO. 30

Pursuant to the applicable rules of evidence, produce all documents evidencing conviction of a
crime which you intend to use as evidence to impeach any party or witness

`RESPONSE:
REQUEST FOR PRODUCTION NO. 31

Produce all documents you identified, referred to, or relied upon in answering Plaintiff’s
interrogatories '

RESPONSE:

REOUEST FOR PRODUCTION NO. 32
Produce all non-privileged documents you identified, referred to, or relied upon in developing
answering and/or formulating your Answer and/or Affirmative Defenses to Plaintiff s live petition

RESPONSE:

REOUEST FOR PRODUCTION NO. 33
Produce copies of all documents you intend to offer as evidence at the trial of this matter.

RESPONSE:

13

 

 

` Certified Document Number: 83 940144 - Page 20 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 20 of 36

REOUEST FOR PRODUCTION NO. 34
Produce copies of all documents relating to your declaration of the storm alleged to have caused
damage to Plaintiffs Property as a "catastrophe."

RESPONSE:

REOUEST FOR PRODUCTION NO. 35

. Produce copies of your engagement letter/fee agreement between you (or whatever entity or

person is paying your attorney's fee bills) and your attomeys in this matter.
RESPONSE:

REOUEST FOR PRODUCTI()N NO. 36
Produce copies of your attorney's[s'] fee bills in this matter.

RESPONSE:
REOUEST FOR PRODUCTION NO. 37

lf this claim involves reinsurance, produce copies of the policy or agreement pertaining to that
reinsurance

RESPONSE:
REOUEST FOR PRODUCTION NO. 38
If an attorney was involved in evaluating payment or coverage of Plaintiffs Claim pre-suit,

provide all documents relating to that evaluation or recommendation

RESPONSE:

14

 

 

Certified Document Number: 83 940144 - Page 21 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 21 of 36

REOUEST FOR ADM]SSIONS TO DEFENDANT ASI

REOUEST FOR ADMISSION NO. 12
Adm.it that on Date ofLoss the Property sustained damages caused by a windstorml

RESPONSE:

REOUEST FOR ADBHSSION NO. 2_:
Admit that on Date of Loss the Property sustained damages caused by a hailstoim

RESPONSE:

REOUEST FOR ADMISSION NO. 3:
Ad_mit that as of the Date of Loss the Policy was in full force and effect

RESPONSE:

RE§ !UEST FOR ADMISSION NO. 4:

Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.
RESPONSE:

REOUEST FOR ADl\HSSION NO. S:
Admit that the Policy is a replacement cost value policy.

R`ESPONSE:

REOUEST son Ai)MissioN No. 6:
Admit that the Policy is an actual cash value policy.

RESPONSE:
REOUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue Plaintiff has never previously submitted a claim to you

for damage to the Property

RESPONSE:

15

 

 

Ccrtif`led Document Nurnber: 83 940144 - Page 22 of 23

lCase 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 22 of 36

REQUEST FOR ADMISSION NO. 8:

Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issuer

RESPONSE:

-REQUEST FOR ADMISSION NO. 9:

Admit that you did not request a Sworn Proof of Loss from any other named insured on the
Policy in connection with the Claim at issue

RESPONSE:

REOUEST FOR ADMISSION NO. 101
Admit that Plaintiff timely submitted the Claim.

RESPONSE:

`RE§ !UEST FOR ADMISSION NO. 11:

Admit that your decision to deny or partially deny Plaintiff’ s Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

REsPoNsE=

REOUEST FOR ADMISSION NO. 12:
Admit that Defendant’s decision to deny or partially deny Plaintiff’ s Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.

RESPONSE:

REQUEST FOR ADMISSION NO. 13:
Admit that Defendant’ s decision to deny or partially deny Plaintiff’ s Claim was made in whole
or in part on the timeliness of the Claim’s submission

RESPONSE:

16

 

 

Certified Document Number: 83940144 - Page 23 of 23

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 23 of 36

REQUEST FOR ADMISSION NO. 14:

Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue

RESPONSE:

REOUE-ST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at

any time during the adjustment of the Claim.

RESPONSE:

REO`UEST FOR ADMISSION NO. 16:

Admit that the Claim was reviewed by persons other than people who actually inspected the
Property

RESPONSE:

REOUEST FOR ADMISSION NO. 17 :

- Admit that you reinsured the risk under PlaintiH`”s Policy.

RESPONSE:

17

 

 

Case 4:19-cV-01094 Document 1-3

nw M*qg'li@ii.*.!%?**‘}
,».* §§ HAR& hara
JWM,,..U* 1311 .,

filed § ,§’1¢_-

sur
. .`
,*
4 `
xi1

   

 

'e d"l:.:"'=i:‘ egan '
1254 `: § ' ida
is

n ,¢1*,‘ l
i*l-i§aisnn.*’*§"

1_, `Marilyn Brrrges_s, Bistrict C-lerlr cf Han'is
=Ceunty, Texas certify that this is a true and
correct copy off the original repaid filed and or
recorded in my e'ffice, eleet;rcnically cr hard
-copy=: as it appears on Ms date

Wit;aes:s ray cificial hand and seal cf office
this March ii 2519

 

Certiiied Dueuruent Numh e;r;' 33941}14-“1

* wang

arsan angeles premier clean
assets sincere texas

Filed on 03/25/19 in TXSD

Page 24 of 36

In accordance with T=ex‘as chemmen.f Code 4'1)§.913 electronically transmitted authenticated
documents are vaiid. If there is a question regarding the vaEdity cf this document and or seal

please e-ma.i[ support@bcdisfrictclerk.eom

 

 

Certifiecl Document Number: 83940]45 - Page l of l

  
 

 

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXS|ILH§}§@|§, §§p§§§~`

CIVIL CAS_E INFORMATION SHEET

Mari|yn Burgess - District Clerk

Harris County

CAUSE NUMBER (Fox GLERK USE oNLY : Co R'r (Fon cLERK UsEEmlé|ng_NQ__$jZZZQ§Q_
' B :HUTCH| 0 , MlA
men vALERIE PETER;Q ZQ.AZIZLW; COL” i- 269 Féntnm§i’a§na§$°~i A

(e,g., John Stnith v, Ail Arnorican lnsurance Co; In re Mary Ann Iones; fn the Matler of the Estate ofGeorgc .lackson)
A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new oiv`sl, family lawl probate or mental

health case or when a postjudgment petition for modification or motion for enforcement is filed in a family law case. The information should be the best available at
thc time of filin .

  

 
    

pl

 

 

 

[IAttomey for lentifflfetitioner
EPro Sc Plaintiff/Petitioner
I:lTitle lV-D Agency

 

 

 

i
i Name;- Bman; Plainirr(s)/Penc-ioner(o
M)'.id Bergen __ .'@,CfS@d@-l_ybla@k - wm MALEBLE P£leasot>n _ none
Address: Telcphone: j j
gil Norfolk S_t. Ste SO_Oj §713) 655~1405 _ 4
Dofendant(s)/Respondent(s):
City/Statejlip: Fax;

Additional Partie~, in Child Support Case:

Cnstodial Parent:

 

AS| LLOYDS

 

Hiouston, Texa_s j'7093 __ _ (713) 655;1537

 

Signature: State Ba.r No:

_2@_0973771__ j

YL/David Bergen

[A\lach additional page as necessary to list all earliest

 

 

 

 

 

_ 1 Non-Custodial Parent:

Presumod Father:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

_ . , , . . t `_.__g ge e a , -1
Debc/Contmct __ Assaulthatter} [:IEnnnent Domain/ Annnlment Enforcement
X]Consumer!D*l`PA : Construction Condenmation I:lDeelare Marriage Void :lMocfification-Custrxiy
I:]Debt!Contract L__|Defamation I:]Partition Divorce :]Modifcation_Other
z EIFrand/Misrepresentation Molpmctice I:]Qoiet Title ClWith Children ' ` ` ` `
§ EIOther DebL/Contract: I:lAcconnfing I:iTrespass to 'l`ry Title I:]No Childn:n 1 w lou
` _ 4 [:llegal [:lOther Property: mpammity
FD?‘€CIO§’IJI‘€ EMEdiCal j DRec'lmealS WIFSA)
|:| Home Eqnity-Expedited I:l Othor Professional ms import Order
I:] OLher Foreclosure liability: '
EFranchise _ , ,
[:}lnsurance EMotor Vehicle Accident . .. - - \. F’.
l [:|andlc,rd/Temm [:|Pre" lib-es l'sxpn notion Enforce Foreign Adoption/Adoption with
[INon-Competition Produr:t L!'obt`lily EJudgni:mt Nisi judgment Termination
§ n yam]el»ghip E|AsbeS[OS/Sil'lca ENon~l)isclosure l___l}labeas Corpns [:] Child Protection
l [:]()¢hgr C[mtract; mother product liability [:]Seizure/Forfeitnre I]Name Change |___]Child Snpport
i Lisr Product; i___]Writ of `Ha|:)eas Corpns_ [:]Protective Order I:lCustody or Visitation
l j j Pre-indictment I:IRemoval of Disabilities i:lGestational Paren ting
| E]O¢hep mqu cr Damage; E]Other: , _ of Minority I:]Grandparent Access
i j 4 I:I Other: I:] Parentago/`Paternity
' ` _ .i _ l:l'l`erlnination of Parental
| nights
g l:lDlscriminanon I:IAdminist:rative Appeal I:lLawyer Discipline mother mrth Chlld'
‘ ERetaliation I:]Antitrnst/”[_Jnfair I:lPerpetnate Testimony _'i' _ j
l:lTermination Competition l:[Securities/Stock
DWorkers’ Compensation l:ICode Violations E]Tortioua lnterference
l:}Other Employment: I:]Foreign .!udgment [:I Other‘, 4_
EIntellectnal Property
Probate & Mental Health
Tax Appraisal Probatc/Wt'lLr/Intesmte Admim'stra!fon I:]Guardianship_Aclult
i []Tax Delinquenoy I:lDepondent Admini.=:tration I:lGuardianship_Minor
[:lOther Tax n lndependent Administration [:]Mental Health
I:]Othér Estate Proeecdings I:IOther: _,r j

 

 

 
   

 

   

 

 

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

l Appeal from Municipai or Just e Court Dec aratory Judgment Prejudgment Remedy
§ l:lArbitration-related \:lGemishment [:IProtective Order
§ f:| Aicachment |:llnterpleader ElReceiver
§ EBill of Review I:fLicense \:lSequestration
|:]Ceztiorn.d l:]Mandamus [ITempora.ry Reatraining Order!inj nnz:tion
EClass Action l:]PoSt-jud ;ment I:ITurnover
d .t= mm £¢z se

 

 

 

 

 

 

 

 

 

 

… \. ama_-., __
I:lless than $lOO,(I)U. including damages of an
l]Less than $IO0,000 and non-monetary relief
Over $100,000 but not more than 5200,000
Over $2[)0,00{) but not more than $1,000,000
I:]Over $1,000,0()0

y kind, penalties, costs. expenses, prejudgment interest and attorney fees

 

 

Rev 2/ 13

 

l Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 26 of 36

*.;M-!-W*h‘g¢@~*

}~
4 allNP-%?M*

1`,..
w‘i‘i#iali*""* `A

issuing

‘ill I‘X
.- er ca a
4`_“ ` _

 

4¥
*5.
.*
f
.
4a
at .
q 4
di *- ‘ '
as a-,.
§§ = ““-.,
aga- _`
VH
*:n
*#

5\" .
***"~`€ jamaica m¥’*""*'

I, Marilyn Burges.s', District C-ferk -sf`Hanis
C-ou_nt.§a, Texas certify ihat this is a true anc`i
correct copy of the original record file:i and err
recorded in my o'ffi ce, electrm:ieail§a or hard
a::a:gp§gw :a§ it appears on this -dat:a,.

`Wifn:ess my official hand amf seal of aJ-fl"iee
this Mérch 11 2{}19

 

Cezfifi€zai Document Number;' 8 3 §4{)14;§

aath Burgesg., msch aim
- Hmama eQUNH, TEXAS

In accordance with T>exa§ Gove:mmmi. Ee&e. 406.613 electronicaiiy transmitted authenticated
documents are v;{lid¢ Ii` there is a question regarding the validity of this document and ar seal
please e-ma.il ;mppurf=@h¢;disiriciclerk.com

 

Certi:fied Document Number: 83940146 - Page 1 of 2

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSQH§,>§Q@ §:§1£_)£53.§~1
Mari|yn Burgess - District C|erk

]

Harris County
Cler PRGCESS REQUES:I Enve,ope No. 31272940 .
901 0 1 9 67 / 7(_`_7 '260 __Bv: HuTcH____lec_)N_7 MlAEDA A

 

   

   

  

   

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NUIWIBER: CURRENT COURT:

 

TY_PE 0F INSTRUm:NT 10 BE sERvEl) (see neveree Fee Typee); Plaintiff's Origina| Pemion
HLE :I)ATE oF MOTION= NfA
M()Ilt]'l/ D;]_y/ Yea].

SERVICE TO BE ISSUED ON (Please List Ex actly As The Name Appears In The Pleading To Be Servcd):
1. NAME; AS| 110de

ADDR-ESS; 2425 West |_oop S., Ste. 200, Houston, Texas 77027-4208
AGENT,(,-f,,ppl,mb;e)*; 'Cdrbdrate Creations Network, |nc.
T-YPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific typaz): Citation

 

 

a SERVICE BY (r:heck one):
EI AITORNEY PICK-UP [J cONSTABLE
1:1 CIVIL PROCESS SERVER - Authorized Person to Pick-u'p: Phone: __________
l:| MAIL CERT!FIED ware

|:l PUBLICAHON:
Type of Publicaticn; E COUR’IHOUSE DOOR, or
|:l NEWSPAPER oF YoUla CHolCE:

 

|:| OTHER, explain

 

*%**************************************>1<*=|=******$********=I=*******************************************

****

2. NAME:
ADDRESS;
AGENT, (eyepeze'eeeze);
TYPE 0F SERVICF./PROCESS To BE ISSUED (eee reverse fee epeeef:e eyee):

 

 

 

 

SERVICE BY (check rme):
l:l A”ITORNEY Pch-UP |:| CONSTABLE
1:1 CIVILPROCESS SERVER - Authorizcd Person to Pick-up: mn___ ______________ Phone; _________
|'_`| MAIL |J CERHFlEI) m

l:] PUBLICATION:
Tpr ofPubh'cacion-. |:| COURTHOIJSE DOOR, or
|:l NEWSPAPER oF YOUR CHoIcFe-

 

m OTHER, explain

 

 

A’ITORNEY (OR A’ITORNEY'S AGEN’I) REQUESTING SERVICE:

 

 

 

 

 

NAME; David Bergen '[BXASBARNO_/]D NO_ 240973'71
MAIL[NG ADDRESS; DALY & BLACK, P.C., 2211 NOrTO|k, SUH€` BOO, HOUStOR, TX 77098 _
pHON]§ NUMBER; 713 655.1405 FAXN[MER»_ 713 655-.1587
area code phone number area code fax number

BMA[L ADDRESS; ecfs@da|yb|ack.com

Page 1 of 2

r<r\lFrno n m.;,~ml n!') inn

 

 

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 28 of 36

 

 

 

 

 

 

 

 

Certiiied Document Number: 33 940146 - Page 2 of 2

INSTRUMBN'IS 'ro BE SERVED:

 

(Fill In Instrumcnt Sequence Nurnber, i.c` lst, an, etc\)

ORIGINAL PE'ITHON
____ AMENDED PETITION
SUPPLEMEN TAL PETlTION

COUNTERCLAIM

____ MNDED COUNTERCLAM

____ SUPPLMNTAL COUN'IERCLAIM
cRoSS-ACUON;
AMBNDEI_) clam-AC'HON_
SUPPIeEMENTAL CROSS-ACHON

THIRD-PARTY PET[TION:
AI\/[ENDED 'I`HlRD-PARTY PE'HTION

______ SUPPLEN[ENTAL "IH]RD-PARTY PETITION

mR\/ENHON:
____ AMENDED NTERVENHON
SUPPLEMENTAL MERVENHON

NIERPLEADER
____ AMENDED JNHRPL;EADER
SUPPLEMENTAL INTERPLEADER

IN.TUN CTION

MOTION TO MODIFY

SHOW CAUSE ORDER

TEMPORARY RESTRAD\UNG ORDER

 

 

BILL OF DISCDVERY:
ORDER TO:
(Spccify)
MOTION TO; __
(Specify)

Page 2 of 2

/"T\H" fr'\¢ `l') nvn‘m-¢,{ HJ"Z !hn

 

PROCES§ TYPES:

lNON WRIT:

clTAHON

ALIAS CITATIO_N.

PLURIES crrATloN

SECRETARY OF s'rATE CITAHON
CONMSSIONER OF NSURANCE
HIGHWAY COLMSSIONER
CITAUON BY PUBLICATLON
NOHCE

SHORT FORM NOT[CE

PRECEP'T (SHOW CAUSE)
RULE 106 SERVICE

SUBPOENA

WRITS.-
ATTACHME:NT (PROPERTY)
ATACHMENT (wITNESS)
AITACHMENT (PERSON)

 

CERT[ORARI

E`.XECU’I’ION
EXECUTION AND ORDBR OF SALE

GARNISHMENT BEFORB JUD GMENT
GARNISHMENT AFTER JUDGME§NT

HABEAS CORPUS
IN}UNCTION
TEWORARY RESTRAINING ORDER

PROTECITVE ORDER (FAM]LY CODE)
PROI`EC`[IVE ORDER (CIV]L CODE)

POS SESSION (PERSON)
POSSES SION (PROPERTY)

SC:RE FACIAS
SEQUESTRATION
SUPERSEDEAS

 

 

 

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 29 of 36

 
   
      
  
 

are
_ §§
.. .- z
.a’ ga s
al ' a
§ li*‘;.- § g
§ a z z
" l
o § &
§ ': §§
§ f.!“ . ar
#

oi'

me

I, Mal'llyn Bltrgass, Di_st;`cict. C.lerk of Hams
{j:ouniy? 'F-sxas certify that this is a true and
causes capy of the original record filed and ny
record-eci in my aft`ica, elemenicall§a or harci
copy, as it appears on this dam

Witnsss my sfficial hand amf seal of office
this Mara:h 11 RDI§

 

Gerti.fieai Document Numbar: 83 94&146

msee.,

zame Burgses_, mmch amax
mama sons mg ama

fn accordance Wiih Texas Goaamment Code 406‘£|13 electronically trausmil:ted authenticated
documents are valid., If there is az question regarding the 'v:z}iaiify of this documeni and or seal
please aea-mail :sup-po'li@hcdi'strictderkecom

 

 

Certif`led Document Number: 84070610 - Page 1 Of 2

Case 4:19-cV-01094 Doc_ument 1-3 Filed on 03/25/19 in TXSD Page 30 of 36
q OI? HBO OQ)OZ (°?0€~ 3380

 

 
    
   
     
  
   

,`
1 CAUSE NO. 201912067
RECEIPT NO. 75.00 CTM
n ********** TR * 7 95031
PLAINTIFF: PETERSON, VALERIE In The 269th
VB

Judicial Dist ict Court
of Harris Co nty, Texaa
269TH DIST CT COURT

Houston,

DEFENDANT: ASI LLOYDS

CITATION (CERTIFIED)
THE STATE OF TEXAS

County of Harris

TO: ASI LLOYDS MAY BE SERVED THROUGH ITS REGISTERED AGENT
CORPORATE CREATIONS NETWORK INC

2425 WEST LOOP S STE 200 HOUSTON TX 77027 - 4208

Attached is a copy of PLAINTIEE'§ QRIGINAL EETITION

    

 
     

This instrument was filed on the 1=
and court. The instrument attached desc

21 ;, in the above cited cause number
es the claim a»_inst you.

      
    
  
 
 
  

rib
YOU HAVE BEEN SUED, You may employ an attorney.
written answer with the District Clerk who issued th

next following the expiration of 20 days after you
a default judgment may be taken against you.

you or your attorney do not file a
citation by 10:00 a.m on the Monday '
're served this citation and petition,

TO OFFICEB SERVING:

This citation was issued on 215t day of

2019, under my hand and
seal of said Court.

MARILHN BURGESSll District Clerk
Harris County, Texas

201 Caroline, Houston, Texas 77002
(P_O. Box 4651, Houston, Texas 77210)

I§sued at reggest gf:
BERGEN, DAVID LOREN JR.

2211 NORFOLK STREET, SUITE 800
HOUSTON, TX 77098
Tel: (SOB) 445~7354

§Qr NQ_: 24097371 Generated By: HUTCHINSON, MIAEDA A CCG//lllSSBEB

 

cLERK's RETuRN BY MAILING

  
    
 

Came to hand the , , and executed by
mailing to Defendant certifi mail, return receipt requested, restricted delivery, a true
copy of this citatio together with an attached copy of

PLAINTIFF'S ORIGINAL PETI ON '

to the following addresse at addrees:

 

 

 

/// ADDRESS
Service was executed in accordance with Rule 106

(2) TRCP, upon the Defendant as evidenced by the
return receipt incorporated herein and attached
hereto at

(a)ADDRESSEE

 

 

on day of
by U.S. Postal delivery to

 

 

This citation was not executed for the following
reason:

 

 

MARILYN BURGESS, Dietrict Clerk
Harris County, TEXAS

By n , Deputy

quLanm *73595031*

 

 

 

 

Certifiecl Document Number: 84070610 ~ Page 2 of 2

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 31 Of 36

f)ol@ //30 000'2- /%; 3; 570

CAUSE NO. 201912067

 

RECEIPT NO. 75.00 CTM
******'k*** TR * 135 5031
PLAINTIFF: PETERSON, VALERIE In The 269th
vs. Judicial Distri Court

DEFENDANT: ASI LLOYDS _ of Harris Coun , Texas

ZGBTH DISTRIC COURT
` Houston, TX

CITATION (CERTIFIED)

  
 
      
  
 
    
  
   
  
  
  

THE STATE OF TEXAS
County of Harris

TO: ASI LLOYDS MAY BE SERVED THROUGH ITS REGISTERED AGENT
CORPORATE CREATIONS NETWORK INC

2425 WEST LOOP S STE 200 HOUSTON TX 77027 - 4208

Attached is a copy of LAI F' RIGINAL PETITI N
This instrument was filed on the 18th gay gf Febru§ry¢ 201 , i the above cited cause number

and court. The instrument attached describes the claim agains you.

YOU HAVE BEEN SUED, ¥ou may employ an attorney. If yo
written answer with the District Clerk who issued this oi
next following the expiration of 20 days after you were
a default judgment may be taken against you,

or your attorney do not file a
=tion by 10:00 a.m on the Monday
--rved this citation and petition,

TO OFFICER SERVING:

This citation was issued on 21st day of Febru--

2019, under my hand and
seal of said Court.

MARILYN BURGESS, District Clerk
Harris Countyr Texas

201 Carcline, Houston, Texas 77002
(P.O. Box 4651, Houston, Texas 77210)

Issue at re st f:

BERGEN, DAVID LOREN JR.

2211 NORFOLK STREET, SUITE 800
HOUSTON, TX 77098

Tel: (BOB) 445-7354

gar NQ.: 24097371 Generated By: HUTCHIN`SON, MIAEDA A ccG//11163863

 

 

%eRK's RETURN ny MAILING

Came to hand the day of , , and executed by
mailing to Defendant certified mai , return receipt requested, restricted delivery, a true
copy of this citation gather with an attached copy of

PLAINTIFF'S ORIGINAL PETITION
to the following addressee at dress:

 

 

/// ADDRESS
Service was executed in accordance with Rule 106
(a)ADDRESSEE (2) TRCP, upon the Defendant as evidenced by the

return receipt incorporated herein and attached
hereto at

 

 

on day of 1
by U.S. Postal delivery to

 

 

This citation was not executed for the following
reason:

 

 

MARILYN BURGESS, District Clerk
Harris County, TEXAS

By , Deputy

N. IHT.CITH. E' *73595031 *

 

 

 

 

Case 4:1_9-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 32 of 36

*“"=D i*i”~iw§g‘

  

f
. - ib*
= ¢
" a
w€}.
a

_,,,-swwwi=,w

. - §
§ §
&,,.i*,m aug g¢s¥.l"

15 Mlj_m Burgess:=_ D`isn'icf: Clerk ofHanis
Clsunt.y,_ Texas certify that this is a true and
correct copy of the original record filed and ns
recorded in my office efectranica}ly or hard
.e:-aj;:&§;z as it appears en this date

Witness my =official.hand and seal cf office
this `Marsh ll 20 §§

 

flanin ad Bacument Numbe.r;' 84£}'?0610

qule

mohan Bgrg&§:§; §[}ISTR_ICF CLRRK
messrs consH¥EXAS

In accordance with 'I`sx:as Gsvernmant Code 40§.913 elech'enica§iy 'iransmitted au'iheniicated
documenia are valid If'fhere is s question regarding fha -va}idify of €his document and or seal
piea.se emaif suppo'rf@hcdisfrictc[erk.-com

 

 

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 33 of 36

SENDER: coMPLETETH;ssEcnow

l Comp|ete.items1,2,and3. f -
f l Pn'nt your name and address on the reverse nw q_\ Ugem
so that we can return the card to you. gp UAddre§see
l mach this card rome mckenna mailpiece,' * BH€°€“'€d beP"""*edW C- I?‘BOljellvew

or`on thefront if space permits. M(ml éwf\f$ § ij ll _-

.1.ArncleAddressedto: - - 013 delleryaddress dmeremfrom hem 1? E| Yes
. 1 lf,YES enter delivery address below [J No

AleLans ` l MM

/0coRPoRA'rEcREATloNsNETWoRKINc
_ ’Ll°HL

 

 

 

 

f
' l
l
l

     

2425WESTL00PSSTE200
_HousTo.NTx.77027-4208 ' '

- " ~ 3. ServiceType nPr'iorityManExpress@ '
|l||i|||l|||l|||||\||llil|||||||l|||l||ll|||l|  
` UAdu!iSlgnaturenesmctedDerrvery ngee;_memd Memmesmmes

 

 

 

 

 

 

 

- - f modified Mai|® De|wery
_9590 9402 4408 8248 6228 42 n carrde mo nesmdne\wery n newmneceipuor
|JColfectonDe|lvew Uglee§:ea“diess: mecom
EOollectonDal|ve Restric{ed Delw 99 life m
sLAmc:leNumherfrcansferjmm;emic_e!apel) mm 'Y s s °'Y n Smmmmmcmmmmem-m

?[]ll §ll§]l] U[]|]E._ .]HEE ZJ'BU limesmmednenve~ `=lnesvimedne!wew
PS Form 3811Ju\y2015PsN153002-000-9053 Domesv'cnetum.neceipr m

l
l
5|

 

Cerrifledbo cem`n nertNumb -34286382-Pag@10f2

 

Certified Document Number: 842863 82 - Page 2 of 2

___‘*'_"';"'__""*'“""_*"'_-__l
‘Unlled lllll§$l`l ‘Sender. P|ease pnnt your name, address, and Z|P+ll in this box°

llllll" 'l lll cwlllnlll

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 34 of 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                       

 

 

 

 

 

 

 

 

 

JSPS '|'RACKING# s
First-C|ass Mal| -;
Postage & Feé`s Paid
USPSk
Permil No. G-10
llUE llll lEll lElEllE

 

 

lll ll l ° »

wl "ll lMARH.YNBURGEss,Dlsl'-mcrcm
\lg HARRISCllUNTY,'IEXAS

qll , nolole
lz'l . HousToN.TBxAsllzlo-

 

 

 

_ lllllll-llll]]|lle’llllm'{ll’l,lln}llll:llllzllllllinlsnelsllzlls¢lli;

 

 

Case 4:19-cV-01094 Document 1-3

*O_M*¢wi§“_w

  

#l,*

:, `- _ ' v
di - .
I .
I
zl- - *‘

\;.

' 7 -*N£ ..

is NJ' *,"‘§asi\f'-“* ' ,, 1
4 7 .
'=~ l 3 -*

we ll

¢~

*** msi“‘a
.l MRD
*`*lwmw‘“

n
l jt
Q'*‘

"i

!» _ x
****&‘»emi-~¢-l*“j

l Mlu'§l§"n Burgeas, District Clexk of H'az:ris
-Connty, Tms certify that this is a fmc and
cowen copy of the original record filed and mr
recm'-ded in my office,. electronically cfr hard
=cep§l_. as it appears on this -clate.

Witn:sls my official hand and seal of office
-ihis March 141_ 213 19

Ceniiled Document l\lumb err 8428'63 §§

 

'eril§m Bm_gels-, msch cm
HARRI`S 'GOYJNTY; TEXAS

Filed on 03/25/19 in TXSD

Page 35 of 36

111 accordance Wifb 'I.`ex:zs Gu-Vernmeni Cade 496.€13 elemonic:ally transmitted authenticated
documents are valid. If there is z question regar&ing the va§dity of this document and or seal

please e-mail suppur§@hcdlstrici:clerk.com

 

Case 4:19-cV-01094 Document 1-3 Filed on 03/25/19 in TXSD Page 36 of 36

Harris County Docket Sheet

 

2019-12067

COURT: 269th

FILED DATE: 2/18/2019

CASE TYPE: Debt/Contract - Consumer/DTPA

 

 

 

PETERSON, VALER|E
Attorney: BERGEN, DAVID LOREN JR.

vs.
ASI LLOYDS

 

 

Docket Sheet Entries

 

 

Date Com'rn'ent

 

2019-12067 Page 1 of 1

269 3!14/2019 4:2‘|:20 P|V|

 

